Citation Nr: 1042648	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for asbestos-
related pleural disease, prior to November 28, 2007.

2.  Entitlement to an initial compensable rating for asbestos-
related pleural disease, from November 28, 2007.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to October 
1943.

This matter come before the Board of Veterans' Appeals (Board) 
initially on appeal from an April 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2009, the Board remanded this case for further 
development, including obtaining additional VA treatment records 
and scheduling a VA medical examination.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 28, 2007, the symptoms of the Veteran's 
asbestos-related pleural disease were shortness of breath upon 
exertion, fatigue, and occasional cough, but no measured decrease 
in lung capacity.

2.  As of November 28, 2007, the symptoms of the Veteran's 
asbestos-related pleural disease include dyspnea, weakness, 
fatigue, some limitation of his bilateral diaphragm excursion and 
chest expansion, and an incomplete pulmonary function test 
finding of a Forced Vital Capacity (FVC) of 79-percent predicted.


CONCLUSIONS OF LAW

1.  Prior to November 28, 2007, the criteria for a compensable 
rating for the Veteran's asbestos-related pleural disease were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.97, 
Diagnostic Code 6833 (2010).

2.  As of November 28, 2007, the criteria for a 10 percent 
rating, but no more, for the Veteran's asbestos-related pleural 
disease were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.97, 
Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial decision, 
such a timing error can be cured by a subsequent content-
complying notice and readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental Statement of the Case 
(SSOC).  Id.

Collectively, in pre- and post-rating letters dated in July 2005 
and August 2006 described the evidence necessary to substantiate 
a claim for service connection, and met all of the requirements 
noted above; including informing the Veteran that it was 
ultimately his responsibility to see to it that any records 
pertinent to his claim are received by VA.  The August 2006 
letter also included notice as to how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts these types of determinations, consistent with Dingess.  
This notification would also apply to the "downstream" issue of 
entitlement to a higher initial rating.  The United States Court 
of Appeals for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); 
Dingess, 19 Vet. App. at 491.  A December 2006 statement of the 
case (SOC) provided notice of the applicable rating criteria with 
regard to the Veteran's lung disability; while January and 
November 2008 and September 2010 SSOCs readjudicated the matter 
on appeal after the Veteran responded and further development was 
completed.  The Veteran has had ample opportunity to respond or 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have occurred 
earlier in the process.  He has not alleged that notice in this 
case was less than adequate.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on this appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how the 
defective notice was harmful).

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claim that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination reports, and lay 
statements of the Veteran and of his representative, on his 
behalf, have been associated with the record.  In compliance with 
the Board's February 2009 remand instructions, VA obtained recent 
VA treatment records and scheduled the Veteran for VA 
examinations in June 2009 and May 2010, which with the other 
evidence of record, the Board finds are adequate for rating 
purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Given the foregoing, the Board finds that VA has substantially 
complied with the Board's prior remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Under these 
circumstances, the Board concludes that the Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  The Board finds that VA has obtained or 
made reasonable efforts to obtain evidence that might be relevant 
and that VA has satisfied the duty to assist.

Analysis

The April 2006 rating decision granted service connection for 
asbestos-related pleural disease, assigning a noncompensable 
evaluation, effective June 22, 2005.  The Veteran appealed the 
initial disability rating assigned in that decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question 
for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection to consider the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 126; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Asbestos-related pleural disease is rated as asbestosis under the 
General Rating Formula for Interstitial Lung Disease.  See 
38 C.F.R. § 4.97, Diagnostic Code 6833.  In order to warrant the 
next higher evaluation of 10 percent, the Veteran's service 
connected asbestos-related pleural disease must be productive of 
a Forced Vital Capacity (FVC) of 75- to 80-percent predicted, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) of 66- to 80-percent predicted.

Prior to November 28, 2007

Private medical records from May 2005 include a CT scan that 
found bilateral pleural plaques consistent with previous asbestos 
exposure.

VA treatment records from June 2005 and November 2005 show the 
Veteran's lungs were clear to auscultation with no rales, 
crackles or rubs.  In June 2005, the Veteran denied any cough, 
congestion, wheezing, or shortness of breath.  In November 2005, 
he complained of shortness of breath.  

The Veteran underwent a VA medical examination in March 2006 in 
conjunction with his original claim for service connection.  At 
that time, the symptoms of his asbestos-relate pleural disease 
were chest pain, shortness of breath upon moderate exertion, 
fatigue, and occasional productive cough.  His weight was 138 
lbs.  Based on pulmonary function tests performed in December 
2005, his best FVC was 2.76 or 126-percent predicted.  The 
results of his other pulmonary function tests were likewise in 
excessive of 100-percent predicted.

VA treatment records from January 2006 again show complaints of 
shortness of breath.  Upon physical examination, the Veteran was 
found to have shallow breath sounds bilaterally.

In September 2006, the Veteran underwent a VA respiratory 
examination in conjunction with this claim.  At that time, he 
complained that his symptoms had gotten worse.  Notably, he 
stated that he would become short of breath upon walking 100 
yards, he could only lift five pounds, and he would get dyspneic 
and chest pains.  His symptoms were chest pain, shortness of 
breath upon moderate exertion, fatigue, and once-weekly cough 
with green phlegm, no fever.  Decreased breath sounds were noted.  
His recorded weight was 140.3.  Pulmonary function test results 
were not included as the test was incomplete due to the Veteran's 
inability to follow instructions.  Specifically, "[Patient] only 
inhaled half of his tidal volume when asked to take a deep 
breath, didn't "blast out," and didn't exhale completely.  
Pulse [oximetry] 98% on [room air]."

In a March 2007 statement, the Veteran's neighbor noted that the 
Veteran "seems to have trouble with his breathing [and] running 
out of breath when he goes walking to his car or any distance."  
In another March 2007 statement, one of the Veteran's friends 
noted that the Veteran's problems with shortness of breath had 
become progressively worse.

VA treatment records from June 2007 found the Veteran's lungs to 
be clear to percussion with no rhonchi, rales, rubs, wheezes, 
cyanosis, dyspnea, or stridor.  Auscultation found decreased air 
movement.  His chest was expansile.

A September 2007 private chest x-ray noted pleural calcification 
plaques in the bilateral upper lobes, similar to the previous 
studies.

Based on the above, the Board finds that the Veteran's asbestos-
related pleural disease most nearly approximates the criteria for 
a noncompensable (0 percent) evaluation prior to November 28, 
2007.  The evidence of records shows complaints of shortness of 
breath upon exertion, fatigue, and occasional cough.  While chest 
scans and x-rays showed the pleural calcification plaques 
indicative of an asbestos-related lung disease, the record does 
not show decreased lung capacity.  His best FVC from December 
2005 was 2.76 or 126-percent predicted, which is significantly 
higher than the 80-percent predicted required to warrant a 
compensable evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 
6833.  Likewise, the record shows no rales, rubs, or wheezes.  
For these reasons, the Board determines that preponderance of the 
evidence is against the assignment of a compensable evaluation 
for the Veteran's asbestos-related pleural disease prior to 
November 28, 2007.  38 C.F.R. § 4.7.

As of November 28, 2007

On November 28, 2007, the Veteran underwent another VA medical 
examination in conjunction with this claim.  At that time, his 
symptoms were occasional chest pain upon exertion, non-productive 
cough at least once daily, occasional dyspnea on mild or moderate 
exertion, and frequent dyspnea on severe exertion.  He weighed 
134 lbs.  His diaphragm excursion and chest expansion were 
moderately limited.  He had decreased breath sounds and dyspnea 
on mild exertion.  He had some symptoms of significant weight 
loss or malnutrition.  The affect of this disability on his usual 
daily activities included preventing exercise, sports, and 
traveling; severely affecting his ability to do chores; and 
moderately affecting his recreation and ability to shop.  The 
Veteran was unable to produce acceptable and reproducible 
spirometry data because of complaints of chest pain and the test 
was terminated.  Incomplete pulmonary function tests (only one 
measurement taken) revealed his FVC to be 1.69 or 79-percent 
predicted.  His pulse oximetry was 100 percent on room air.

VA treatment records from October 2008 reflect complaints of 
shortness of breath and shallow breath sounds across the 
bilateral lungs.  VA treatment records from December 2008 reveal 
the Veteran's lungs to be clear to percussion with no rhonchi, 
rales, rubs, wheezes, cyanosis, dyspnea, or stridor.  His chest 
was expansile.  A VA pulmonary consult in January 2009 and a 
March 2009 VA pulmonary note both show complaints of dyspnea and 
his ability to walk was limited to short distances.  He denied 
cough, fever, sweating, and hemoptysis.  His bilateral chest and 
lung excursions were equal.  Based on pulmonary function tests 
from November 2008, the pulmonologist found no evidence of 
obstructive airway disease by spirometry and flow volume loop.  
The Veteran had normal oxygen saturation (100 percent) on room 
air.

The Veteran underwent another VA medical examination in June 
2009.  The Veteran reported a history of frequent dyspnea on 
moderate exertion and intermittent, less than daily, non-
productive cough.  He weighed 124 lbs.  He had decreased breath 
sounds and dyspnea on mild exertion.  His diaphragm excursion and 
chest expansion were moderately limited.  He had chronic pleural 
effusion or fibrosis, pleural granulomas and plaques.  He had 
some symptoms of significant weight loss or malnutrition.  The 
affect of this disability on his usual daily activities included 
preventing exercise and sports; severely affecting his ability to 
do chores and traveling; and moderately affecting his recreation 
and ability to shop.  This examination relied on the November 
2007 pulmonary function test results, so another examination was 
scheduled for May 2010.

During the May 2010 VA medical examination, the Veteran was noted 
to have poor recollection so his medical history was supplemented 
by his daughter.  Together they gave a history of dyspnea, 
bronchiectasis, and asthma.  The onset of his dyspnea was at 
rest.  His weight was 136 lbs. There were no symptoms of 
significant weight loss or malnutrition.  Pulmonary examination 
found decreased breath sounds bilaterally.  His diaphragm 
excursion and chest expansion were slightly limited.  There was 
chronic pleural effusion or fibrosis.  The effects of this 
condition on the Veteran's usual occupation were lack of stamina, 
weakness, and fatigue.  The examiner found that the Veteran was 
unable to complete recent pulmonary function tests due to 
dementia.  The pulmonary function test attempted in conjunction 
with this examination found "Patient could not follow 
instruction, it is [third] time failure due to cognitive 
impairment."  Pulse oximetry was normal (97 percent) on room 
air.  The Veteran lives in an assisted care facility.  He 
requires assistance for dressing and bathing.  He does not do any 
chores or shop and states that he is unable to.  He cannot 
exercise of participate in any sports.

In this case, the Board notes that the Veteran developed dementia 
during the pendency of this appeal, which ultimately rendered him 
cognitively unable to follow the various examiners' instructions 
for taking the necessary pulmonary function tests.  As the 
Veteran is unable to meaningfully participate in a VA medical 
examination, the claim must be rated on the existing evidence of 
record.  See generally, 38 C.F.R. § 3.655 (2010).  However, the 
Board is sympathetic to the fact that this cognitive impairment 
is likely to impede any future lung capacity tests.  As the 
examiners have found that it is this dementia and not lack of 
cooperation that has prevented recent pulmonary function tests, 
the incomplete spirometry data from the November 2007 VA 
examination will be accepted as accurate.  Thus, the Veteran is 
found to have a FVC of 79-percent predicted as of November 28, 
2007.  This finding is sufficient to warrant a 10 percent 
disability evaluation.   See 38 C.F.R. § 4.97, Diagnostic Code 
6833.  His additional symptoms included dyspnea, weakness, 
fatigue, and some limitation of his bilateral diaphragm excursion 
and chest expansion.  His pulse oximetry remained normal on room 
air.  The evidence of record does not show a FVC of 74-precent or 
less predicted, nor does it show a DLCO (SB) of 65-percent or 
less predicted; therefore a higher evaluation of 30 percent under 
Diagnostic Code 6833 is not available.  See id.  Resolving doubt 
in favor of the Veteran, the Board determines that preponderance 
of the evidence is in favor of the assignment of a 10 percent 
evaluation for the Veteran's asbestos-related pleural disease as 
of November 28, 2007.  38 C.F.R. §§ 3.102, 4.7.

Additionally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
The record does not reflect frequent, or indeed any, periods of 
hospitalization because of the service-connected disability in 
question.  While the Veteran has been retired during the pendency 
of this appeal, the May 2010 VA medical examiner opined that the 
effect of this condition on the Veteran's usual occupation would 
be lack of stamina, weakness, and fatigue.  Thus, the evidence of 
record does not reflect any factor which takes the Veteran 
outside of the norm, or which presents an exceptional case where 
the currently assigned staged ratings are found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board determines 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
meet.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service-connected 
lung disability.  The record, including the Veteran's earlier 
July 2000 claim for a separate disability, reflects that the 
Veteran has been retired since 1985, prior to his diagnosis of a 
lung disorder in May 2005.  Thus, no actual interference with 
employment has been shown.  Furthermore, the Veteran has not so 
claimed.  Therefore, remand or referral of a claim for a total 
rating due to individual unemployability (TDIU) is not necessary 
under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 
(2009).


ORDER

Entitlement to an initial compensable disability rating prior to 
November 28, 2007, for asbestos-related pleural disease is 
denied.

Entitlement to an initial evaluation of 10 percent, but no more, 
for asbestos-related pleural disease from November 28, 2007, is 
granted, subject to the laws and regulations governing payment of 
monetary benefits.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


